Citation Nr: 1745245	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at videoconference hearing.  A transcript of the hearing is of record.

A May 2010 rating decision denied entitlement to service connection for PTSD.  The Veteran was notified of this decision by a May 21, 2010, letter.  The record contains a May 13, 2011, statement from the Veteran indicating that he had received treatment from a psychologist and psychiatrist.  The Board finds that this was new and material evidence submitted within one year of the May 2010 rating decision.

The issue of service connection for a psychiatric disorder is being remanded and is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. The RO service connection for a low back disorder in a May 2010 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2. The evidence received since the May 2010 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a low back disorder.

3. A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  The back disorder is unrelated to service.


CONCLUSIONS OF LAW

1. The May 2010 rating decision denying service connection for a back disorder is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. A back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. New and Material Evidence Low Back Disorder

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.   See Shade v. Shinseki, 24 Vet. App. 110 (2010).   The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In a May 2010 rating decision, the RO denied service connection for a low back disorder.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the May 2010 rating decision, the RO considered the claim, service medical records, and VA treatment records among other evidence.  The RO denied the claim on the basis that medical evidence did not provide a diagnosis of a chronic back disorder and did not support a link between any such disability and the Veteran's service.  In essence, at the time of the May 2010 denial, there was no evidence of a current back disability or a nexus between any such disability and the Veteran's military service.

Since the May 2010 rating decision, the Veteran has submitted private medical records diagnosing degenerative disc disease of the lumbar spine.  In addition, a January 2012 VA examiner diagnosed herniated disk at the L5-S1.  As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a current disability, which was not previously substantiated in the May 2010 rating decision. Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for a low back disorder is warranted.

III. Service Connection Low Back Disorder

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Arthritis, in this case diagnosed as degenerative disc disease, is identified as a "chronic disease" under 38 USCA 1101 and 38 C.F.R. § 3.309(a).  "For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran testified at his March 2017 videoconference hearing that he believes his back injury is related to his service, including approximately 30 parachute jumps.  Personnel records indicate that he received the parachutist badge.  He also testified that he injured his back while working at American Airlines after separation from service.

A July 1994 in-service examination documented a normal spine and musculoskeletal system and the Veteran denied a history of recurrent back pain.  Further review of service treatment records document an August 1995 complaint of back pain diagnosed as a latissimus dorsi strain, a June 1997 complaint of low back pain diagnosed as a possible lower back strain, and a July 1998 complaint of back pain diagnosed as a latissimus dorsi sprain.  Additional service treatment records do not document any treatment for or complaints of back pain, or any other relevant notations.  There is no separation examination of record. 

Private treatment records document a diagnosis of degenerative disc disease in July 2004 and tiny midline disc herniation at the L4-L5. They also documented work related injuries to the Veteran's back in 2001 and 2004. 

As noted, a January 2012 VA examiner diagnosed the Veteran with herniated L5-S1 disc surgically repaired with residual pain.  The examiner opined that it is less likely than not that the Veteran's back disorders are related to his service, to include the documented in-service complaints of back pain.  The examiner noted that the in-service injuries were "muscular strains that do not directly affect the spinal canal or nerve roots."

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74   (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board accepts the January 2012 VA examiner's opinion that the Veteran's back disorders are less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his back during service, specifically during parachute jumps.  To the degree that the Veteran has reported that he has experienced a continuity of symptoms since such injury, or at least since separation from service, he is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id.   

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record. While there is no separation examination of record, the Board finds the opinion of the VA examiner that the documented in-service back injuries were acute and unrelated to the Veteran's current back disorders to be highly probative.  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's herniated disc or  degenerative disc disease of the lumbar spine to service.  The contemporaneous records establish that there were no manifestations of degenerative disc disease of the lumbar spine or herniated disc during service, no manifestations of degenerative disc disease within one year of separation, and degenerative disc disease was first manifest multiple years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, chronic disease of the lumbar spine was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, the Board finds that the service treatment records do not show a combination of low back manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Furthermore, the evidence does not establish that degenerative disc disease of the lumbar spine was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record does not show that the disorders were manifest until many years after service and is more likely related to post-service work related injuries.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have degenerative disc disease, herniated disc, or any relevant chronic back disorder in service and did not have characteristic manifestations of such a disorder until multiple years after discharge. 

In essence, the evidence establishes that the Veteran had a normal spine during service, in-service injuries were acute and transitory muscular strains, and he experienced the onset of relevant back symptoms multiple years after service.  The Board finds that the contemporaneous in-service and post-service treatment records and the opinion of the VA examiner are entitled to greater probative weight and credibility than the lay statements of the Veteran and the self-reported history continuity. 

The more probative evidence establishes that he did not have degenerative disc disease of the lumbar spine or a herniated disc during service, and did not have degenerative disc disease of the lumbar spine within one year of separation. Furthermore, the evidence establishes that the remote onset of the disorders  are unrelated to service. 

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

The application to reopen the claim of entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a low back disorder is denied.


REMAND

The Veteran has appealed the denial of service connection for a psychiatric disorder.  A private examiner has diagnosed PTSD and there is a buddy statement regarding the beheading of a goat, a claimed stressor.  However, a VA examination is not of record and the record does not contain conformation that the buddy actually served with the Veteran.

A remand is required. Therefore, the case is remanded for the following:

1.  The AOJ should seek to confirm that the buddy (4138 dated March 2, 2012; VBMS location March 15, 2012) served with the Veteran while in Haiti.  In addition, the AOJ should contact the buddy and determine how the buddy knows that the Veteran witnessed the event, since the buddy stated that he was not present at the event.

2.  The AOJ should schedule the Veteran for a an examination to determine if the Veteran has PTSD due to the witnessing of a goat being butchered or decapitated.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


